Exhibit 10.15

 

NORTH JERSEY COMMUNITY BANK

 

2006 EQUITY COMPENSATION PLAN

 

Section 1. Purpose

 

The North Jersey Community Bank 2006 Equity Compensation Plan (the “Plan”) is
hereby established to foster and promote the long-term success of North Jersey
Community Bank (the “Bank”) and its shareholders by providing members of
management, including employees and management officials, with an equity
interest in the Bank. The Plan will assist the Bank in attracting and retaining
the highest quality of experienced persons to serve as Directors and in aligning
the interests of such persons more closely with the interests of the Bank’s
shareholders by encouraging such parties to maintain an equity interest in the
Bank.

 

Section 2. Definitions

 

Capitalized terms not specifically defined elsewhere herein shall have the
following meaning:

“Act” means the Securities Exchange Act of 1934, as amended from time to time,
and any rules and regulations promulgated thereunder.

 

“Award” means the grant of Options or a Restricted Stock Award hereunder.

 

“Bank” means North Jersey Community Bank and any present or future subsidiary or
parent corporations of North Jersey Community Bank (as defined in Section 424 of
the Code) or any successor to such corporations.

 

“Board” means the Board of Directors of the Bank.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

 

“Common Stock” or “Stock” means the common stock, $5.00 per share par value, of
the Bank.

 

“Disability” shall mean the Participant’s inability for a period of three (3)
consecutive months, or for six (6) months during any twelve (12) month period,
to perform the requirements of the Participant’s position with the Bank due to
physical or mental impairment; provided, however, with respect to a Participant
who has been granted an Incentive Stock Option such term shall have the meaning
set forth in Section 422(c)(6) of the Code. For purposes of Restricted Stock
Awards under Section 8, “Disability” shall be as defined in Section 8.3(a)(1).
The determination of whether a Disability exists will be made by the Board.

 

“Fair Market Value” means, with respect to shares of Common Stock, the fair
market value as determined by the Board in good faith and in a manner
established by the Board from time to time, taking into account such factors as
the Board shall deem relevant, including

 



the book value of the Common Stock and, to the extent there is an established
trading market for the Common Stock, the market value of the Common Stock.

 

“Incentive Stock Option” means an option to purchase shares of Common Stock
granted to a Participant under the Plan which is intended to meet the
requirements of Section 422 of the Code.

 

“Management Official” means an employee of the Bank, a non-employee member of
the Board, a member of any advisory Board or any other service provider to the
Bank.

 

“Non-Qualified Stock Option” means an option to purchase shares of Common Stock
granted to a Participant under the Plan which is not intended to be an Incentive
Stock Option.

 

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option granted
hereunder.

 

“Participant” means a Management Official selected by the Board to receive an
Option or Restricted Stock Award under the Plan.

 

“Plan” means the North Jersey Community Bank 2006 Equity Compensation Plan.

 

“Restricted Stock Award” means a grant of shares of Common Stock pursuant to
Section 8 hereof.

 

“Termination for Cause” means termination because of Participant’s intentional
failure to perform stated duties, personal dishonesty, willful violation of any
law, rule regulation (other than traffic violations or similar offenses) or
final cease and desist order issued by any regulatory agency having jurisdiction
over the Participant or the Bank.

 

Section 3. Administration

 

(a) The Plan shall be administered by the Board. Among other things, the Board
shall have authority, subject to the terms of the Plan, to grant Awards, to
determine the type of Award granted, to determine the individuals to whom and
the time or times at which Awards may be granted, to determine whether Options
are to be Incentive Options or Non-Qualified Stock Options (subject to the
requirements of the Code, which provide that only employees may receive
Incentive Options and subject to the limitation contained in Section 5 regarding
the number of Non-Qualified Stock Options which may be granted), to determine
the terms and conditions of any Award granted hereunder, including whether to
impose any vesting period, and if the Award is an Option, the exercise price
thereof, subject to the requirements of this Plan.

-2-





(b) Subject to the other provisions of the Plan, the Board shall have authority
to adopt, amend, alter and repeal such administrative rules, guidelines and
practices governing the operation of the Plan as it shall from time to time
consider advisable, to interpret the provisions of the Plan and any Award and to
decide all disputes arising in connection with the Plan. The Board may correct
any defect or supply any omission or reconcile any inconsistency in the Plan or
in any grant agreement in the manner and to the extent it shall deem appropriate
to carry the Plan into effect, in its sole and absolute discretion. The Board’s
decision and interpretations shall be final and binding. Any action of the Board
with respect to the administration of the Plan shall be taken pursuant to a
majority vote or by the unanimous written consent of its members.

 

(c) The Board may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant or agent.

 

Section 4. Eligibility and Participation

 

Management Officials of the Bank shall be eligible to participate in the Plan.
The Participants under the Plan shall be selected from time to time by the
Board, in its sole discretion, from among those eligible, and the Board shall
determine in its sole discretion the numbers of shares to be covered by the
Award or Awards granted to each Participant. Options intended to qualify as
Incentive Stock Options shall be granted only to persons who are eligible to
receive such options under Section 422 of the Code; i.e., employees of the Bank.

 

Section 5. Shares of Stock Available for Options

 

(a) The maximum number of shares of Common Stock which may be issued under the
Plan is 45,300, subject to the adjustments as provided in this Section 5 and
Section 10, to the extent applicable. Of this amount, the maximum number of
shares which may be purchased pursuant to Non-Qualified Options or Restricted
Stock Awards granted to Participants who are not employees of the Bank shall be
30,200, subject to the adjustments provided for in this Section 5 and Section
10. If an Award granted under this Plan expires or terminates before exercise or
is forfeited for any reason, without a payment in the form of Common Stock being
granted to the Participant, the shares of Common Stock subject to such Award, to
the extent of such expiration, termination or forfeiture, shall again be
available for subsequent Award grant under Plan.

 

(b) In the event that any stock dividend, stock split, reverse stock split or
combination, extraordinary cash dividend, creation of a class of equity
securities, recapitalization, reclassification, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase Common Stock at a price substantially below Fair
Market Value, or other similar transaction affects the Common Stock such that an
adjustment is required in order to preserve the benefits or potential benefits

-3-



intended to be granted or made available under the Plan to Participants, the
Board shall proportionately and appropriately adjust equitably any or all of (i)
the maximum number and kind of shares of Common Stock in respect of which Awards
may be granted under the Plan to Participants, (ii) the number and kind of
shares of Common Stock subject to outstanding Options held by Participants, and
(iii) the exercise price with respect to any Options held by Participants,
without changing the aggregate purchase price as to which such Options remain
exercisable, and if considered appropriate, the Board may make provision for a
cash payment with respect to any outstanding Options held by a Participant,
provided that no adjustment shall be made pursuant to this Section if such
adjustment would cause the Plan to fail to comply with Section 422 of the Code
with regard to any Incentive Stock Options granted hereunder or fail to comply
with the requirements of Rule 16b-3 under the Act or any successor or
replacement regulation. No fractional Shares shall be issued on account of any
such adjustment.

 

(c) Any adjustments under this Section will be made by the Board, whose
determination as to what adjustments, will be made and the extent thereof will
be final, binding and conclusive.

 

Section 6. Non-Qualified Stock Options

 

6.1 Grant of Non-Qualified Stock Options.

 

Subject to the provisions hereof, the Board may, from time to time, grant
Non-Qualified Stock Options to Participants upon such terms and conditions as
the Board may determine, and may grant Non-Qualified Stock Options in exchange
for and upon surrender of previously granted Options under this Plan.
Non-Qualified Stock Options granted under this Plan are subject to the following
terms and conditions:

 

(a) Price. The purchase price per share of Common Stock deliverable upon the
exercise of each Non-Qualified Stock Option shall be determined by the Board on
the date the option is granted. The purchase price shall not be less than one
hundred percent (100%) of the Fair Market Value of the Common Stock on the date
of grant or the par value of the Common Stock, whichever is greater. Shares may
be purchased only upon full payment of the purchase price.

 

(b) Terms of Options. The term during which each Non-Qualified Stock Option may
be exercised shall be determined by the Board, but in no event shall a
Non-Qualified Stock Option be exercisable in whole or in part more than ten (10)
years from the date of grant.

 

(c) Termination of Service. Except as provided herein, unless otherwise
determined by the Board, upon the termination of the service of a Participant
who is not an employee for any reason other than Disability, death or
Termination for Cause, the Participant’s Non-Qualified Stock Options shall be
exercisable only as to those shares which were immediately exercisable by the
participant at the date of termination and only for one (1) year from the date
of such termination. In the event of death or termination of service of a
Participant

-4-



who is not an employee as a result of Disability of any Participant, all
Non-Qualified Stock Options held by the Participant, whether or not exercisable
at such time, shall be exercisable by the Participant or his legal
representatives or beneficiaries of the Participant for one (1) year from the
date of such termination. Upon the termination of the service of a Participant
who is a common law employee of the Bank for any reason other than Disability,
death or Termination for Cause, the Participant’s Non-Qualified Stock Options
shall be exercised only as to those shares which were immediately exercisable by
the Participant at the date of termination and only for a period of three months
following termination. In the event of death or termination of service of a
Participant who is a common law employee of the Bank as a result of Disability
of any such Participant, all Non-Qualified Stock Options held by such
Participant, whether or not exercisable at such time, shall be exercisable by
the Participant or his legal representatives or beneficiaries of the Participant
for one year or such longer period as is determined by the Board following the
date of the Participant’s death or termination of service due to Disability,
provided and in no event shall the period extend beyond the expiration of the
Non-Qualified Stock Option term. Notwithstanding any other provisions set forth
herein to the contrary nor any provision contained in any agreement relating to
the award of an option, in the event of a Termination for Cause, all of the
Participant’s Non-Qualified Stock Options shall immediately expire upon such
Termination for Cause and shall not be exercisable, regardless of whether such
Non-Qualified Stock Options were vested.

 

(d) Transferability. Except as provided for hereunder, no Option granted under
the Plan shall be assignable or transferable by a Participant, and any attempted
disposition thereof shall be null and void and of no effect. A Participant may
transfer or assign an Option granted hereunder to an immediate family member or
trust or benefit plan or similar investment vehicle established for the
Participant or an immediate family member. For purposes of this provision, the
term “immediate family member” means a Participant’s spouse, parents and
offspring. Nothing contained herein shall be deemed to prevent transfers by will
or by the applicable laws of descent and distribution.

 

Section 7. Incentive Stock Options

 

7.1 Grant of Incentive Stock Options.

 

The Board may, from time to time, grant Incentive Stock Options to Management
Officials who are employees of the Bank. Incentive Stock Options granted
pursuant to the Plan shall be subject to the following terms and conditions:

 

(a) Price. The purchase price per share of Common Stock deliverable upon the
exercise of each Incentive Stock Option shall be not less than one hundred
percent (100%) of the Fair Market Value of the Common Stock on the date of grant
or the par value of the Common Stock, whichever is higher. However, if a
Participant owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of Common Stock, the purchase price per
share of Common Stock deliverable upon the exercise of each Incentive Stock
Option shall not be less than one hundred ten percent (110%) of the Fair Market
Value of the Common

-5-



Stock on the date of grant or the par value of the Common Stock, whichever is
greater. Shares may be purchased only upon payment of the full purchase price.

 

(b) Amounts of Options. Incentive Stock Options may be granted to any Management
Official who is an employee of the Bank in such amounts as determined by the
Board. In the case of an option intended to qualify as an Incentive Stock
Option, the aggregate Fair Market Value (determined as of the time the option
first becomes exercisable) of the Common Stock with respect to which Incentive
Stock Options granted are exercisable for the first time by the Participant
during any calendar year shall not exceed $100,000. The provisions of this
Section 7.1(b) shall be construed and applied in accordance with Section 422(d)
of the Code and the regulations, if any, promulgated thereunder. To the extent
an award is in excess of such limit, it shall be deemed a Non-Qualified Stock
Option. The Board shall have discretion to redesignate options granted as
Incentive Stock Options as Non-Qualified Options.

 

(c) Terms of Options. The term during which each Incentive Stock Option may be
exercised shall be determined by the Board, but in no event shall an Incentive
Stock Option be exercisable in whole or in part more than ten (10) years from
the date of grant. If at the time an Incentive Stock Option is granted to an
employee, the employee owns Common Stock representing more than ten percent
(10%) of the total combined voting power of the Bank (or, under Section 422(d)
of the Code, is deemed to own Common Stock representing more than ten percent
(10%) of the total combined voting power of all such classes of Common Stock, by
reason of the ownership of such classes of Common Stock, directly or indirectly,
by or for any brother, sister, spouse, ancestor or lineal descendent of such
employee, or by or for any corporation, partnership, estate or trust of which
such employee is a shareholder, partner or beneficiary), the Incentive Stock
Option granted to such employee shall not be exercisable after the expiration of
five years from the date of grant.

 

(d) Termination of Service. Except as provided in Section 7.1(e) hereof, upon
the termination of a Participant’s service for any reason other than Disability,
death or Termination for Cause, the Participant’s Incentive Stock Options which
are then exercisable at the date of termination may only be exercised by the
Participant for a period of three months following termination. Notwithstanding
any provisions set forth herein nor contained in any Agreement relating to an
award of an Option, in the event of Termination for Cause all rights under the
Participant’s Incentive Stock Options shall expire immediately upon termination,
and such Incentive Stock Options shall not be exercisable.

 

Unless otherwise determined by the Board, in the event of death or termination
of service as a result of Disability of any Participant, all Incentive Stock
Options held by such Participant, whether or not exercisable at such time, shall
be exercisable by the Participant or the Participant’s legal representatives or
beneficiaries of the Participant for one year following the date of the
participant’s death or termination of employment as a result of Disability. In
no event shall the exercise period extend beyond the expiration of the Incentive
Stock Option term.

 

(e) Transferability. No Incentive Option granted under the Plan shall be

-6-



assignable or transferable by a Participant, except pursuant to the laws of
descent and distribution, and any attempted distribution shall be null and void
and of no effect.

 

(f) Compliance with Code. The options granted under this Section 7 of the Plan
are intended to qualify as incentive stock options within the meaning of Section
422 of the Code, but the Bank makes no warranty as to the qualification of any
option as an incentive stock option within the meaning of Section 422 of the
Code. A Participant shall notify the Board in writing in the event that he
disposes of Common Stock acquired upon exercise of an Incentive Stock Option
within the two-year period following the date the Incentive Stock Option was
granted or within the one-year period following the date he received Common
Stock upon the exercise of an Incentive Stock Option and shall comply with any
other requirements imposed by the Bank in order to enable the Bank to secure the
related income tax deduction to which it will be entitled in such event under
the Code.

 

Section 8. Restricted Stock

 

8.1 Grant of Restricted Stock Awards

 

(a) Grants. The Board may grant Restricted Stock Awards entitling recipients to
acquire shares of Common Stock, subject to the right of the Bank to require
forfeiture of such shares from the Participant in the event that conditions
specified by the Board in the applicable Restricted Stock Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Restricted Award. During the restricted
period, shares constituting a Restricted Stock Award may not be transferred,
although a Participant shall be entitled to exercise other indicia of ownership,
including the right to vote such shares and receive any dividends declared on
such shares.

 

(b) Terms and Conditions. Subject to Section 8.2, the Board shall determine the
terms and conditions of any such Restricted Stock Award, including the
conditions for forfeiture.

 

(c) Stock Certificates. The Bank may cause shares issued as part of a Restricted
Stock Award to be issued in either book entry form or certificated form. Shares
issued in book entry form will be maintained in an account at the Bank’s
transfer agent, and only released to a Participant upon satisfaction of any
required restrictions. Any stock certificates issued in respect of a Restricted
Stock Award shall be registered in the name of the Participant and, unless
otherwise determined by the Board, deposited by the Participant, together with a
stock power endorsed in blank, with the Bank (or its designee). At the
expiration of the applicable restriction periods, the Bank (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, Designated Beneficiary shall mean the Participant’s estate.

-7-





8.2 Distribution of Restricted Stock Awards

 

(a) Restricted Stock Awards shall not be distributed and the restrictions
pertaining to such award shall not expire earlier than –

 

(1) upon the completion or satisfaction of the conditions specified by the Board
in the Award;

 

(2) a Participant’s separation from service;

 

(3) the date a Participant becomes disabled (as defined in Section 8.3(b));

 

(4) upon the death of a Participant;

 

(5) a change in the ownership or effective control of the Bank, or in the
ownership of a substantial portion of the assets of the Bank, as described in
Section 10(c) or, if in conflict therewith, to the extent necessary, by the
Secretary of Treasury under regulations issued under Code section 409A; or

 

(6) upon the occurrence of an unforeseeable emergency.

 

(b) A payment of a Participant’s vested interest in a Restricted Stock Award
may, in the discretion of the Board, be made in the event of a Participant’s
Disability, upon the occurrence of a Change-in-Control (as defined in the Grant
Agreement evidencing any Award) or Unforeseeable Emergency. Payments in
settlement of a Participant’s vested interest in a Restricted Stock Award shall
be made as soon as practicable after such occurrence or after the Participant
otherwise vests in such award. For the purposes of section 409A of the Code, the
entitlement to a series of installment payments will be treated as the
entitlement to a single payment.

 

(c) Other provisions of the Plan notwithstanding, if, upon the written
application of a Participant, the Board determines that the Participant has an
unforeseeable emergency (as defined in Section 8.3(b)), the Board may, in its
sole discretion, direct the payment to the Participant of all or a portion of
the balance of his or her vested interest in a Restricted Stock Award in a lump
sum payment, provided that any such withdrawal shall be limited by the Board to
the amount reasonably necessary to meet the emergency, including amounts needed
to pay any income taxes or penalties reasonably anticipated to result from the
payment. No payment may be made to the extent that such emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets or to the extent the liquidation of such
assets would not cause severe financial hardship.

-8-





(d) The Board may not otherwise permit the acceleration of the time or schedule
of any vesting of a Restricted Stock award scheduled to be paid pursuant to the
Plan, unless such acceleration of the time or schedule is (i) necessary to
fulfill a domestic relations order (as defined in section 414(p)(1)(B) of the
Code) or to comply with a certificate of divestiture (as defined in section
1043(b)(2) of the Code), (ii) de minimis in nature (as defined in regulations
promulgated under section 409A of the Code), (iii) to be used for the payment of
FICA taxes on amounts deferred under the Plan, or (iv) equal to amounts included
in the federal personal taxable income of the Participant under section 409A of
the Code.

 

8.3 Definitions for Restricted Stock Awards

 

(a) For purposes of this Section 8, the following definitions shall apply-

 

(1) “Disability” shall mean (i) the inability of a Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) if the
Participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Bank.

 

(2) “Unforeseeable emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

Section 9. Extension

 

The Board may, in its sole discretion, extend the dates during which all or any
particular Option or Options granted under the Plan may be exercised; provided,
however, that no such extension shall be permitted if it would cause
Non-Qualified Stock Options or Incentive Stock Options issued under the Plan to
fail to comply with Section 409A or 422 of the Code. An election to defer the
lapse of restrictions on a Restricted Stock Award shall not take effect until at
least 12 months after the date on which the election is made and in the event
that an election to defer the lapse of restrictions is made other than in the
event of death, disability or the occurrence of an unforeseeable emergency,
payment of such award must be deferred for a period of not less than 5 years
from the date that restrictions would have otherwise lapsed.

-9-





Section 10. General Provisions Applicable to Options

 

(a) Each Award under the Plan shall be evidenced by a writing delivered to the
Participant specifying the terms and conditions thereof and containing such
other terms and conditions not inconsistent with the provisions of the Plan as
the Board considers necessary or advisable to achieve the purposes of the Plan
or comply with applicable tax and regulatory laws and accounting principles.

 

(b) Each Award may be granted alone, in addition to or in relation to any other
Award . The terms of each Award need not be identical, and the Board need not
treat Participants uniformly. Except as otherwise provided by the Plan or a
particular Award, any determination with respect to an Award may be made by the
Board at the time of grant or at any time thereafter.

 

(c) In the event of a consolidation, reorganization, merger or sale of all or
substantially all of the assets of the Bank, in each case in which outstanding
shares of Common Stock are exchanged for securities, cash or other property of
any other corporation or business entity or in the event of a liquidation of the
Bank, the Board will provide for any one or more of the following actions, as to
outstanding Awards: (i) provide that such Awards shall be assumed, or equivalent
Awards shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), provided that any options substituted for Incentive Stock
Options shall meet the requirements of Section 424(a) of the Code, (ii) upon
written notice to the Participants, provide that all unexercised Options will
terminate immediately prior to the consummation of such transaction unless
exercised (to the extent then exercisable) by the Participant within a specified
period following the date of such notice, (iii) in the event of a merger under
the terms of which holders of the Common Stock of the Bank will receive upon
consummation thereof a cash payment for each share surrendered in the merger
(the “Merger Price”), make or provide for a cash payment to the Participants
equal to the difference between (A) the Merger Price times the number of shares
of Common Stock subject to outstanding Options (to the extent then exercisable
at prices not in excess of the Merger Price) and (B) the aggregate exercise
price of all such outstanding Options in exchange for the termination of such
Options, or (iv) provide that all or any outstanding Awards shall become
exercisable in full, or that the restrictions on such Awards shall lapse,
immediately prior to such event.

 

(d) For purposes of the Plan, the following events shall not be deemed a
termination of service of a Participant:

 

(i) a transfer to the employment of the Bank from a subsidiary or from the Bank
to a subsidiary, or from one subsidiary to another, or

 

(ii) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Bank, if the Participant’s right to reemployment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Board otherwise so

-10-



provides in writing.

 

(e) The Board may at any time, and from time to time, amend, modify or terminate
the Plan or any outstanding Award held by a Participant, including substituting
therefore another Award of the same or a different type or changing the date of
exercise or realization, provided that the Participant’s consent to each action
shall be required unless the Board determines that the action, taking into
account any related action, would not materially and adversely affect the
Participant, and further provided that no amendment increasing the number of
shares subject to the Plan or decreasing the exercise price for any Option
provided for under the Plan may be effectuated without the approval of the
shareholders of the Bank; provided, however, that no such amendment or
modification will be effective if such amendment or modification would cause the
Plan to fail to comply with the requirements of Rule 16b-3 under the Act or any
successor or replacement regulation.

 

(f) The Board may, in its sole discretion, terminate the Plan (in whole or in
part) with respect to one or more Participants and distribute to such affected
Participants their vested interest in any Restricted Stock award in a lump sum
as soon as reasonably practicable following such termination, but if, and only
if, (i) all nonqualified defined contribution deferred compensation plans
maintained by the Bank and its Affiliates are terminated, (ii) no payments other
than payments that would be payable under the terms of the Plan if the
termination had not occurred are made within 12 months of the termination of the
Plan, (iii) all payments of the vested interest in Restricted Stock awards are
made within 24 months of the termination of the Plan, and (iv) the Bank
acknowledges to the Participants that it will not adopt any new nonqualified
defined contribution deferred compensation plans at any time within five (5)
years following the date of the termination of the Plan.

 

Section 11. Miscellaneous

 

(a) No person shall have any claim or right to be granted an Award, and the
grant of an Award shall not be construed as giving a Participant the right to
continued employment or service on the Bank’s Board. The Bank expressly reserves
the right at any time to dismiss a Participant free from any liability or claim
under the Plan, except as expressly provided in the applicable Award .

 

(b) Nothing contained in the Plan shall prevent the Bank from adopting other or
additional compensation arrangements.

 

(c) Subject to the provisions of the applicable Award, no Participant shall have
any rights as a shareholder (including, without limitation, any rights to
receive dividends, or non-cash distributions with respect to such shares) with
respect to any shares of Common Stock to be distributed under the Plan until he
or she becomes the holder thereof.

 

(d) Notwithstanding anything to the contrary expressed in this Plan, any

-11-



provisions hereof that vary from or conflict with any applicable Federal or
State securities laws (including any regulations promulgated thereunder) shall
be deemed to be modified to conform to and comply with such laws.

 

(e) No member of the Board shall be liable for any action or determination taken
or granted in good faith with respect to this Plan nor shall any member of the
Board be liable for any agreement issued pursuant to this Plan or any grants
under it. Each member of the Board shall be indemnified by the Bank against any
losses incurred in such administration of the Plan, unless his action
constitutes serious and willful misconduct.

 

(f) This Plan shall become effective upon its approval by the holders of
two-thirds (2/3) of the Common Stock of the Bank entitled to vote and the
approval of the Plan by the Commissioner of the Department of Banking and
Insurance pursuant to Section 27.51 of the Banking Act of 1948, as amended.
Prior to such approval, Awards may be granted under the Plan expressly subject
to such approval.

 

(g) Awards may not be granted under the Plan more than ten (10) years after
approval of the Plan by the Bank’s Shareholders, but then outstanding Awards may
extend beyond such date.

 

(h) To the extent that State laws shall not have been preempted by any laws of
the United States, the Plan shall be construed, regulated, interpreted and
administered according to the other laws of the State of New Jersey.

 

(i) A Participant in the Plan shall have no right to receive payment (in any
form) with respect to his or her restricted Stock award until legal and
contractual obligations of the Bank relating to establishment of the Plan and
the making of such payments shall have been complied with in full. In addition,
the Bank shall impose such restrictions on stock delivered to a Participant
hereunder and any other interest constituting a security as it may deem
advisable in order to comply with the Securities Act of 1933, as amended, the
requirements of any stock exchange or automated quotation system upon which the
stock is then listed or quoted, any applicable state securities laws, any
provision of the Bank’s certificate of incorporation or bylaws, or any other
law, regulation, or binding contract to which the Bank is a party.

-12-